[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT           FILED
                  ________________________ U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                      MAR 27, 2009
                        No. 08-13088
                                                    THOMAS K. KAHN
                    Non-Argument Calendar
                                                        CLERK
                  ________________________

               D. C. Docket No. 07-00135-CR-3-RV

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                            versus

ARMANDO CARDON-CORTEZ,
a.k.a. Vatto,
GEORGE ARMAN SALMORAN-CALDERON,
a.k.a. Francisco Corboso,
a.k.a. Casper,
a.k.a. George Salmoram-Calderon,
JORGE GOMEZ-MONTES,
a.k.a. George Gomez-Montes,
a.k.a. Raphael Hernandez,


                                              Defendants-Appellants.
                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (March 27, 2009)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      George F. Murphy, Kenneth R. Ridlehoover, and Spiro T. Kypreos,

appointed counsel for Armando Cardon-Cortez, George Arman Salmoran-

Calderon, and Jorge Gomez-Montes in this direct criminal appeal, have moved to

withdraw from further representation and filed briefs pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record confirms that there are no issues of arguable merit on

appeal. Therefore, counsels’ motions to withdraw are GRANTED, and Cardon-

Cortez, Salmoran-Calderon, and Gomez-Montes’ convictions and sentences are

AFFIRMED.




                                         2